

117 HRES 369 IH: Expressing support for the designation of May 5, 2021, as the “National Day of Awareness for Missing and Murdered Native Women and Girls”.
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 369IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Newhouse (for himself, Mr. Armstrong, Ms. DelBene, Mr. Joyce of Ohio, Mr. Rosendale, Ms. Herrell, Mr. Cole, Mrs. Hinson, and Mr. Johnson of South Dakota) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for the designation of May 5, 2021, as the National Day of Awareness for Missing and Murdered Native Women and Girls.Whereas according to a study commissioned by the Department of Justice, in some Tribal communities, American Indian women face murder rates that are more than 10 times the national average;Whereas according to the most recently available data from the Centers for Disease Control and Prevention, in 2017, homicide was the sixth leading cause of death for American Indian and Alaska Native women and girls under 44 years of age;Whereas approximately 1,500 American Indian and Alaska Native missing persons have been entered into the National Crime Information Center throughout the United States, and approximately 2,700 cases of murder and nonnegligent homicide offenses have been reported to the Federal Government’s Uniform Crime Reporting Program;Whereas, in 2020, Savanna’s Act and the Not Invisible Act were signed into law to address this lack of data and to improve law enforcement coordination to address the number of missing and murdered American Indian and Alaska Native women; andWhereas in previous years, May 5 has been designated as the day of remembrance for Missing and Murdered Native Women and Girls in honor of the birth date of Hanna Harris, a member of the Northern Cheyenne Tribe, who was murdered after being reported missing by her family in Lame Deer, Montana: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of the National Day of Awareness for Missing and Murdered Native Women and Girls; (2)calls on the people of the United States and interested groups to—(A)commemorate the lives of missing and murdered American Indian and Alaska Native women whose cases are documented and undocumented in public records and the media; and(B)demonstrate solidarity with the families of victims in light of those tragedies; and(3)recognizes there is more work to be done to address this nationwide crisis.